Case: 12-41210       Document: 00512310837           Page: 1    Date Filed: 07/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                              FILED
                                                                             July 17, 2013
                                     No. 12-41210
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

JOHN A. VALLAIR, III,

                                                   Plaintiff-Appellant

v.

MITCH WOOD, Sheriff; UP HAYES, MD; UP VEGA, Officer, Law Library; UP
MINTOR, Lieutenant; UP DUBUIS, Captain; UP MILLS, Lieutenant,

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:08-CV-388


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant John A. Vallair, III, Texas prisoner # 1690304,
appeals the district court’s judgment that dismissed his 42 U.S.C. §1983
complaint pursuant to 28 U.S.C. § 1915(e) as frivolous and for failure to state
a claim. Vallair urges that his complaint was wrongly dismissed and seeks to
have his claims reconsidered by the district court.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 12-41210    Document: 00512310837     Page: 2   Date Filed: 07/17/2013

                                 No. 12-41210

      We must examine the basis of our jurisdiction, sua sponte if necessary.
Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). A timely notice of appeal is
a jurisdictional requirement in a civil case. Bowles v. Russell, 551 U.S. 205,
213-14 (2007). Within thirty days following entry of judgment on September
23, 2011, Vallair filed a “Petition to Appeal Order,” which was treated as a
timely notice of appeal and docketed in this court. Vallair subsequently
dismissed that appeal voluntarily, however, and did not file another notice of
appeal until October 22, 2012. It was untimely with respect to the underlying
judgment, and there were no other appealable orders in the case. Therefore,
the latter appeal is DISMISSED for lack of appellate jurisdiction. Bowles, 551
U.S. at 213-14.




                                       2